NOTICE: NOT FOR PUBLICATION.
        UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT
           PRECEDENTIAL AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
             ARIZONA COURT OF APPEALS
                                 DIVISION ONE


   STATE OF ARIZONA ex rel. THE DEPARTMENT OF ECONOMIC
        SECURITY (DENISE M. KAFLIK), Petitioners/Appellees,

                                        v.

                 DEAN FREIWALD, Respondent/Appellant.

                             No. 1 CA-CV 14-0402
                               FILED 3-12-2015


           Appeal from the Superior Court in Maricopa County
                          No. FC2011-092840
           The Honorable Steven K. Holding, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Carol Salvati
Counsel for Petitioner/Appellee State of Arizona

Denise M. Kaflik, Carmel, IN
Petitioner/Appellee

Dean Freiwald, Mesa
Respondent/Appellant
                      ADES/KAFLIK v. FREIWALD
                         Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Maurice Portley and Judge Jon W. Thompson joined.


G O U L D, Judge:

¶1          Dean Freiwald (“Father”) appeals the family court’s
judgment granting the State’s petition to enforce a foreign child support
judgment. For the following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Mother and Father were divorced in Michigan in 1985. As
part of the decree, Father was ordered to pay child support to Mother.

¶3           Father subsequently relocated to Arizona and, several years
after the decree was entered, Father defaulted on his child support
payments. On May 17, 2010, a child support arrearages judgment was
entered against Father in Michigan.

¶4            After the arrearages judgment was entered in Michigan, the
State sought to initiate child support enforcement proceedings in Arizona.
As a necessary predicate to the enforcement action, the State registered
Father’s Michigan arrearages judgment with the Maricopa County Clerk.
The Clerk then sent a Notice of Registration of the judgment to Father.
Included with the Notice were certified copies of the original decree, the
arrearages judgment, and the Arizona registration statement.

¶5             The Clerk mailed the Notice of Registration to the wrong
address, and it was returned to the Clerk’s office undelivered. Nonetheless,
on December 3, 2012, the State filed a petition to enforce the arrearages
judgment. Father was served with a copy of the petition, which referenced
the registration of the arrearages judgment, on February 6, 2013.

¶6            A hearing on the petition was set for March 21, 2013. Prior to
the hearing, Father filed a written motion objecting to the enforcement
arrearages judgment alleging, in part, that the Clerk had failed to mail him
a copy of the Notice of Registration. The family court set the matter for a
hearing on May 29, 2013 to address, among other things, any jurisdictional
issues regarding the State’s enforcement action.


                                     2
                      ADES/KAFLIK v. FREIWALD
                         Decision of the Court

¶7             At the May 29, 2013 hearing, Father was served in open court
with a copy of the Notice of Registration. Father accepted service of the
Notice without objection. The family court granted Father twenty days to
file a motion to challenge the registration and enforcement of the arrearages
judgment.

¶8            Following the family court’s order, Father filed a motion
contesting the validity and enforcement of the arrearages judgment. In his
motion, Father conceded that he had been served with the Notice of
Registration “on May 29, 2013 in open [c]ourt.” On August 22, 2013, Father
filed a motion seeking an evidentiary hearing to challenge the arrearages
judgment. Once again, Father conceded in his motion that he was served
in “open court with a [N]otice of [R]egistration . . . as required by A.R.S. §
25-1305(A).”

¶9           The family court granted Father’s request and set a hearing
for October 31, 2013. At the hearing, Father presented testimony and
evidence in support of his claim. The family court took the matter under
advisement and, in a subsequent minute entry, determined that the
Michigan arrearages judgment was properly registered in Arizona, and that
Father was not denied notice and an opportunity to contest the registration.
A signed judgment was subsequently entered by the family court, and
Father timely appealed.

                               DISCUSSION

¶10           Father’s primary claim on appeal is that his due process rights
were violated because the Clerk failed to mail him the Notice of
Registration as required by Arizona Revised Statute (“A.R.S.”) section 25-
1305(A). We review Father’s constitutional claim de novo. Vong v. Aune,
235 Ariz. 116, 119, ¶ 16 (App. 2014).

¶11           The Arizona Uniform Interstate Family Support Act provides
that a child support order issued by a court of another state may be
registered in Arizona for enforcement. A.R.S. § 25-1301. A registered
foreign judgment “is enforceable in the same manner and is subject to the
same procedures” as a judgment issued by an Arizona court. A.R.S. § 25-
1303(B). Once a foreign support order is registered with the Clerk of the
Court, the Clerk must issue a Notice of Registration to the “nonregistering
party.” A.R.S. §§ 25-1302(A), -1305(A), (B).

¶12         The Notice of Registration to the nonregistering party serves
the purpose of advising the party that (1) the foreign child support
judgment has been registered in Arizona, and (2) failure to contest the


                                      3
                      ADES/KAFLIK v. FREIWALD
                         Decision of the Court

registration within twenty days of mailing or personal receipt will result in
confirmation and enforcement of the judgment. A.R.S. §§ 25-1305(B)(2), (3);
§§ 25-1306(A), (B).

¶13           Here, Father argues that because he was not served the Notice
of Registration by the Clerk, he was denied his due process rights to
reasonable notice and a meaningful opportunity to be heard as required by
A.R.S §§ 25-1305 and -1306. See Heidbreder v. Heidbreder, 171 Ariz. 377, 381,
¶ 13 (App. 2012) (due process requires notice and an opportunity to be
heard); Wallace v. Shields, 175 Ariz. 166, 174 (App. 1992) (same). We
disagree.

¶14           Father was served with a copy of the Notice of Registration
on May 29, 2013 in open court. Father did not object to service of the Notice
at that time. Thereafter, Father was given a full opportunity to challenge
the registration of the Michigan arrearages judgment. Father filed two
written motions challenging the registration, and the family court provided
him a full evidentiary hearing to contest the registration. Thus, despite the
Clerk’s mailing error, Father was provided with actual notice and a
meaningful opportunity to challenge the registration of the Michigan
arrearages judgment.

¶15           Father also contends that he did not receive notice of the
Michigan court hearing that led to the entry of the arrearages judgment.
However, both the court in Michigan and the court in Arizona found that
Father was given notice and failed to appear at the hearing. Apart from his
unsupported allegation, Father has provided no transcripts or other
evidence to contest the findings of either the Michigan or Arizona courts.
Thus, based on the record before us, we conclude Father was given notice
of the Michigan hearing. See Kohler v. Kohler, 211 Ariz. 106, 108, n.1, ¶ 8
(App. 2005) (in the absence of a transcript, the appellate court will presume
the record supports the trial court’s rulings); ARCAP 13(a)(7)(A)
(appellant’s brief must contain citations to portions of the record relied
upon in its brief). Accordingly, we affirm the family court’s judgment.




                                     4
              ADES/KAFLIK v. FREIWALD
                 Decision of the Court

                     CONCLUSION

¶16   For the foregoing reasons, we affirm.




                          :ama




                             5